Citation Nr: 0209605	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-29 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased rating for service connected hiatal 
hernia, with Schatzki's ring, currently rated as 30 percent 
disabling, to include whether separate ratings are 
assignable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1969 
and from October 1974 to September 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

This case was most recently before the Board in September 
1999.  At that time the Board remanded this case to the RO 
for additional development, to include scheduling the veteran 
for a current VA compensation examination and obtaining 
additional treatment records.  Thereafter, the RO was 
requested to readjudicate the issue in appellate status, to 
include whether separate ratings should be assigned for 
hiatal hernia, and Schatzki's ring.  It appears that the 
claim was prematurely returned to the Board prior to the RO 
initiating the requested development actions.  Under these 
circumstances, a remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, it is noted that a significant change in the law 
occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000 and to such claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
regulations implementing the VCAA were adopted on August 29, 
2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Due to the change in the law brought about by the VCAA of 
2000, a remand in the present case is also required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, a decision by the Board at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should request the VA medical 
facility in Birmingham, Alabama to furnish 
copies of any additional treatment records 
covering the period from September 1997 to 
the present.

3.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the nature and severity of 
the service connected hiatal hernia and 
Schatzki's ring.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review 
before the examination.  All testing 
deemed necessary should be accomplished.  

To the extent possible, the examiner is 
requested to identify the complaints and 
findings resulting from the hiatal hernia 
and those resulting from the esophageal 
strictures.

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include whether separate 
ratings are warranted for the hiatal 
hernia and esophageal strictures pursuant 
to 38 C.F.R. § 4.14 (1998).

Should the decision remain adverse, the veteran and his 
representative should be furnished a supplemental statement of 
the case and afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




